oO CO NN DH

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

HEATHER E. WILLIAMS, Bar #122664
Federal Defender

CHARLES J. LEE, Bar #221057
Assistant’ Federal Defender

 

Branch Chief, Fresno Office DEC 12 2019
2300 Tulare Street, Suite 330
Fresno, California 93721-2226 - CLERK, U.S, DISTRICT COURT

Telephone: (559) 487-5561 ye ‘DISTRICT OF a3 ai
BEPUTY OLEAK

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, ) Case No. 1:16-cr-00006-1 DAD-BAM
)
Plaintiff, )
)
VS. ) APPLICATION AND [PROPOSEB} ORDER
) APPOINTING Ad Hoc CJA PANEL
FRANKIE RIVERA, ) COUNSEL
) :
Defendant. )
)
)

 

Defendant, Frankie Rivera, through the Federal Defender for the Eastern District of
California, hereby requests appointment of Ad Hoc CJA counsel, Victor Chavez, for assistance in
seeking modification of his conditions of release. On January 13, 2016, Assistant Federal
Defender Victor Chavez, was previously appointed to represent Mr. Rivera on his underlying ~
case. This request is being submitted for consistency of representation. |

| On May 5, 2019, Mr. Rivera’s term of supervised release was revoked and sentenced on
CHARGE 1 as follows- Custody 9 months. Any previously imposed criminal monetary penalties
unpaid remain in effect. S/R 27 months with standard and special conditions (incorporated by
reference) and is serving his sentence. Mr. Rivera is soon to be released from custody and
wishes to seek modification of his conditions of release. |

Therefore, since Mr. Rivera is still in custody and remains indigent, it is respectfully

recommended that Ad Hoc CJA counsel, Victor Chavez, be appointed to assist him in this regard.

Dated: December ! { , 2019 Lf. Cam, C/ IZ x

CHARLES J. LEE
Assistant Federal Defender
_ Brarich Chief, Fresno Office

 
 

 

11
12
13
14
15
16

“17

18
19
20
21
22
23
24
25
26
27
28

CoC Oo ND

 

 

ORDER
Having satisfied the Court that the defendant is financially unable to retain counsel, the

Court hereby appoints Ad Hoc CJA Counsel, Victor Chavez, pursuant to 18 U.S.C. § 3006A.

ula

HONORABLE BARBARA Al /McAULIFFE
UNITED STATES MAGISTRATE JUDGE

 

Dated: December /o- , 2019

 

 
